Citation Nr: 1009493	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  04-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hysterectomy.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Entitlement to special monthly compensation for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to August 1989.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefits sought on appeal.  In September 2006, the Board 
returned the case to obtain additional development, and the 
case was subsequently returned to the Board for further 
appellate review.  


REMAND

Unfortunately, after review of the subsequent development, 
the Board finds that additional development is required prior 
to final adjudication upon the merits.  In this regard, the 
Veteran has written that she has no other information or 
records to submit.  However, the Veteran's representative has 
asserted that VA should obtain additional records.  Review of 
the claims file reveals that the most recent VA treatment 
records are dated in March 2006.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that that the VA is deemed to have 
constructive knowledge of those records and, in this case, 
has actual knowledge of the existence of those records.  As 
such, they are considered to be evidence which is of record 
at the time any decision is made, and should be associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
(". . . an AOJ's [agency of original jurisdictions] failure 
to consider records which were in VA's possession at the time 
of the decision, although not actually in the record before 
the AOJ, may constitute clear and unmistakable error. . . ."  
As such, given the Veteran's representative's request, and in 
light of the Court's case law and the opinion for the VA 
General Counsel, this case must be returned to obtain updated 
VA treatment records.  

In addition, in a December 2009 letter, the Veteran reported 
that, although not diagnosed during service, she had the 
symptoms of endometriosis during service.  Evidence of record 
indicates that endometriosis led to the hysterotomy.  
Although not cited, it appears that parts of the December 
2009 letter from the Veteran are copied from treatise 
material.  This treatise evidence was not of file at the time 
of the last issued Supplemental Statement of the Case or at 
the time that the examiner completed the claims file review 
and provided an opinion regarding a nexus between service and 
endometriosis.  

Upon remand, the clinician who wrote the August 2009 VA 
opinion should be requested to complete an addendum after 
review of the evidence of record, to include newly associated 
records.  If he is unavailable, another clinician should 
complete the claims file review and complete the addendum.  
In the addendum, the examiner should again address the 
question of the pathology and etiology of the Veteran's 
hysterectomy.  

The claim for special monthly compensation based upon loss of 
use of a creative organ is inextricably intertwined with the 
issue of service connection for hysterectomy, and thus, 
adjudication of this claim will be deferred pending 
adjudication of the claim for service connection for 
hysterectomy.

Regarding the claim for service connection for irritable 
bowel syndrome, as indicated above, the Board has requested 
that additional VA treatment records be sought.  If these 
records contain evidence of diagnosis or symptoms related to 
irritable bowel syndrome, the examiner who completed the 
December 2009 VA examination regarding this claim should be 
asked to complete an addendum.  The examiner who completed 
the VA opinion should complete an addendum after review of 
the evidence of record, to include newly associated records.  
If he is unavailable, another examiner should complete the 
claims file review and complete the addendum.  In the 
addendum, the examiner should again address the question of 
the etiology of any irritable bowel syndrome that may be 
present.

Regarding service connection for an acquired psychiatric 
disorder to include depression and PTSD, the Board finds that 
additional development is required to seek corroboration of 
the personal assault the Veteran reports occurred while she 
was in the Air Force.  See 38 C.F.R. § 3.304(f)(4).  In the 
Veteran's December 2009 letter, she reported the name of the 
assailant:  Senior Master Sergeant JL (initials used to 
protect privacy).  She has reported that this individual 
raped her in March 1986 and that he was the subject of Courts 
Martial proceedings.  This is the first time that the Veteran 
has reported the assailant's name, and this came after the 
development directed in the September 2006 remand was 
completed.  Given the importance of this information, another 
remand is warranted.  

Upon remand, the AMC/RO should use the name contained in the 
December 2009 letter to attempt to verify the sexual assault 
the Veteran reports occurred during service.  In attempting 
to corroborate the stressor, the AMC/RO should complete all 
appropriate development, to include, but not limited to, 
contacting the Air Force Office of Special Investigations and 
Air Force Judge Advocate General to obtain information 
regarding any investigation and Courts Martial of Senior 
Master Sergeant JL.  

After this additional development is completed, the AMC/RO 
should make a formal finding of whether the reported stressor 
has been corroborated and a record of this determination 
should be made part of the record.  If the reported stressor 
is found to be uncorroborated, the claims file should be 
returned to the examiner who completed the November 2009 VA 
psychiatric examination for the completion of an addendum.  
If that examiner is unavailable, another examiner should 
complete the claims file review and complete the addendum.  
The examiner should be informed that the stressor has not 
been corroborated.  But given that psychiatric symptomatology 
was recorded in the service treatment records, the Board 
finds that a clarifying opinion is required regarding whether 
the Veteran has an acquired psychiatric disability other than 
PTSD that is related to symptomatology shown in service 
treatment records.  Although the examiner did not provide any 
other Axis I diagnosis in the November 2009 examination 
(other than major depressive disorder in long-term 
remission), other diagnoses are of record.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should secure VA treatment 
records dated since March 2006, the date 
of the last VA medical records contained 
in the claims file. 

2.  The claims file with the additional 
evidence should be referred to the 
examiner who completed the August 2009 VA 
opinion regarding the claim for service 
connection for hysterectomy.  (If that 
examiner is not available, the Veteran's 
claims file should be referred to another 
appropriate examiner.).\  The examiner is 
requested to review all pertinent records 
associated with the claims file, to 
include the Veteran's December 2009 
letter and treatise material contained 
therein.  After this review, the examiner 
should address the following:

Is it at least as likely as not 
(50 percent or greater 
probability), when considering 
the evidence of record, that 
the Veteran's hysterectomy was 
related to service, to 
gynecological symptomatology 
shown in service treatment 
records?  If the opinion is 
that the hysterectomy was not 
related to symptomatology shown 
in service treatment records 
the examiner is requested to 
provide a rationale for the 
opinion and identify the 
evidence that supports the 
opinion.  However, if the 
requested opinion cannot be 
provided without resort to 
speculation, the examiner 
should so state and explain why 
an opinion cannot be provided 
without resort to speculation.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

3.  If records are obtained pursuant to 
the development requested in the first 
paragraph contain evidence of diagnosis 
or symptoms related to irritable bowel 
syndrome, the examiner who completed the 
December 2009 VA examination regarding 
this claim should be asked to complete an 
addendum.  (If that examiner is not 
available, the Veteran's claims file 
should be referred to another appropriate 
examiner.)  After review of the evidence 
of record, the examiner should address 
the following:

Is it at least as likely as not 
(50 percent or greater 
probability), when considering 
the evidence of record, that 
the Veteran has irritable bowel 
syndrome attributable to 
service?  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

4.  The AMC/RO should use the name 
contained in the Veteran's December 2009 
letter to attempt to verify the sexual 
assault that the Veteran reports occurred 
during service.  In attempting to 
corroborate the stressor, the AMC/RO 
should complete all appropriate 
development, to include, but not limited 
to, contacting the Air Force Office of 
Special Investigations and Air Force 
Judge Advocate General to obtain 
information regarding any 
investigation/Courts Martial of Senior 
Master Sergeant JL.  After this 
additional development is completed, the 
AMC/RO should make a formal finding of 
whether the reported personal assault 
stressor has been corroborated and a 
record of this determination should be 
made part of the record.  

5.  If the reported stressor is found to 
be uncorroborated, the claims file should 
be returned to the examiner who completed 
the November 2009 VA psychiatric 
examination for the completion of an 
addendum.  (If that examiner is not 
available, the Veteran's claims file 
should be referred to another appropriate 
examiner.)  The examiner should be 
informed that the stressor has not been 
corroborated, but the examiner should 
address the following:

Is it at least as likely as not (50 
percent or greater probability), 
when considering the evidence of 
record, that the Veteran has an 
acquired psychiatric disability 
other than PTSD that is attributable 
to symptomatology recorded in the 
service treatment records?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

When the development requested has been completed, the case 
should again be reviewed by the AMC/RO on the basis of the 
additional evidence.  If any benefit sought is not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


